SANBORN, Circuit Judge
.(dissenting). The defendants below interposed two defenses in this action: (1) That the posts were taken by the Rio Grande Railway Company for the construction of its railroad under the act of March 3, 1875 (18 Stat. 482, c. 152); and (2) that they were cut and removed by persons authorized to do so under the act of June 3, 1878 (20 Stat. 88, c. 150). At the close of the trial the court peremptorily instructed the jury (1) that the defendants had justified their taking of 7,000 of the posts, because, after they were unlawfully cut .and removed from the land of the government, the defendants had been appointed agents of the railway company to procure posts for it, and had sold and delivered to the railway-company these 7,000 posts, which they had previously purchased; and (2) that the defendants-had entirely failed to establish their second defense, that the United States were entitled to damages for all the posts which the defendants had purchased which were not in-*249eluded in the 7,000 which they had sold to the railway company, and that the only question left for the determination of the jury was the amount of the damages which the government had suffered from the taking of the 3,253 posts. This court is unanimous in the opinion that the court below erred in its conclusion that the defendants succeeded in justifying their taking of the 7,000 posts under the act of 1875, and it is certain that this error deprived the United States of a recovery of the value of the 7,000 posts which they must have secured at the trial below if this error had not been committed, because these 7,000 posts were in the same situation, as to the defense under the act of 1878, as were the 3,253 posts whose value the court instructed the jury that the government was entitled to recover. This state of the case entitles the government to another trial of this action.
The majority of the court refuses this second trial, notwithstanding the error, because, in its opinion, the rules established by the secretary of the interior under the act of 1878 did not require the choppers who cut and removed this timber from the government land to comply with the provisions of rule 4. Conceding for the moment that this rule did not apply to these choppers, the conclusion deduced by the majority does not follow, and the judgment should not be affirmed, but the case should be remanded for a second trial, because the defendants failed to establish that they were entitled to cut this timber in the absence of rule 4. Upon this subject the supreme court said in Railroad Co. v. Lewis, 162 U. S. 366, 376, 16 Sup. Ct. 831, 834, 40 L. Ed. 1002, 1006:
“The absolute ownership of these lands being at the time in the United States, it had, as owner, the same right and dominion over them as any owner would have. No one had the right to enter upon the lands; no one had the right to cut a stick of timber thereon without its consent. Any -one so going upon the lands, and cutting timber, would be guilty of the commission of an act of trespass. The government, however, chose to make some exceptions in favor of certain classes of people to whom were given the right to cut timber for certain purposes: (1) They were to be citizens of the United States; (2) bona fide residents of the state or territory mentioned in the act; (3) they were to be permitted to fell and remove any timber or trees growing or being on the public lands, provided they were mineral, and not subject to entry under existing laws of the United States, and they were authorized and permitted to fell and remove such timber only for building, agricultural, mining, and other domestic purposes. The cutting and removing were to be done under rules and regulations prescribed by the secretary of the interior. Outside of these exceptions, there was no right in any person to cut a particle of timber on these public lands of the government. The right to cut is exceptional and quite narrow, and for specified purposes only. The broad general rule is against the right. If the plaintiffs had acquired the right by reason of a compliance with the provisions of the statute, the facts should have been shown by them. The presumption, in the absence of evidence, is that the cutting is illegal. U. S. v. Cook, 19 Wall. 591, 22 L. Ed. 210.”
Rulas 2 and 3 promulgated by the secretary under this act of 1878 read:
“(2) The land from which timber is felled or removed, under the provisions of the a'ct, must be known to be of a strictly mineral character, and that it is ‘not subject to entry under existing laws of the United States, except for mineral entry.’
*250“(3) No person not a citizen or • bona fide resident of a state, territory, or other mineral district provided for in said act is permitted to fell or remove timber from mineral lands therein; and no person, firm, or corporation felling or removing timber under this act shall sell or dispose of the same, or the lumber manufactured therefrom, to any other than citizens and bona fide residents of the state and territory where such timber is cut, nor for any other purpose than for the legitimate use of said purchaser for the purpose mentioned in said act.”
Under these rules and this decision of the supreme court, it was therefore incumbent upon the defendants to establish each of the following propositions, in the absence of rule 4, before they could bring themselves within the exception of the act of 1878, and could escápe liability for the 7,000 posts which were taken from the lands of the government: First,-that the choppers who felled and removed the posts were bona fide residents of the state of Utah; second, that the land from which the posts were felled and removed was of a strictly mineral character; third, that the land from which the posts were taken was “not subject to entry under existing law's of the United States, except for mineral entry”; fourth, that these choppers sold the posts to citizens and bona fide residents of the state of Utah for the legitimate use of such purchasers for building, agricultural, mining, or other domestic purposes. A failure to establish either one of these four propositions was as fatal to their defense under the act of 1878 as a failure to establish them all, because the existence of each one of them was made by that act a Condition of their right to the posts. Not only this, but the record in this court must show that the defendants proved each of these propositions by evidence so conclusive that there is no doubt that a court and jury would be compelled upon another trial to find each of these issues in their favor before this court has the power to deprive the government of a second trial of this case by the jury. It is only when there is no doubt what the result of another trial must be, no doubt that the error at the first tidal created no prejudice, that an appellate court may disregard that error and affirm the judgment. The presumption always is that error produces' prejudice, and the latest decision of the supreme court rules that it must appear beyond doubt that the error did not prejudice, and could not have prejudiced, the party who complains of it, before a new trial can be lawfully denied. Mexia v. Oliver, 148 U. S. 664, 673, 13 Sup. Ct. 754, 37 L. Ed. 602; Deery v. Cray, 5 Wall. 797, 807, 18 L. Ed. 653; Gilmer v. Higley, 110 U. S. 47, 50, 2 Sup. Ct. 471, 28 L. Ed. 62; Association v. Shryock, 73 Fed. 774, 781, 20 C. C. A. 3, 11, 36 U. S. App. 658, 671; Railroad Co. v. O’Brien, 119 U. S. 99, 103, 7 Sup. Ct. 172, 30 L. Ed. 299; Durant Min. Co. v. Percy Consol. Min. Co., 93 Fed. 166, 169, 35 C. C. A. 252, 256; Cattle Co. v. Martindale, 63 Fed. 84, 90, 11 C. C. A. 33, 39; Brown v. Coal Co., 72 Fed. 96, 18 C. C. A. 444, 42 U. S. App. 675.
It does not appear from this record that the defendants have conclusively established, or that they can conclusively prove, their defense under the act of 1878, so that the United States cannot recover the value of the 7,000 posts. In the first place, they failed at the former trial to produce any evidence whatever to establish one of *251the indispensable conditions of their right to these posts, namely, that the land from which they were taken was “not subject to entry under existing laws of the United States, except for mineral entry.” In the second place, the evidence which they presented of the mineral character of the land was so general, unsatisfactory, and illusory that it cannot be said that the minds of all reasonable men would be compelled thereby to conclude that the posts were taken from mineral land. It consisted of the testimony of two witnesses, who acknowledged that they did not know from what land the posts were taken, to the effect that in some places on lands from 4 to 14 miles northwest of Price there were veins of coal and traces of the precious metals, but there was no testimony that there was either coal or ore on any of the tracts of land from which any of the posts in controversy were taken. Prom this evidence a jury might well find, and ought to find, that the mineral character of the land from which these posts were taken was not established. In the third place, the defendants stipulated with the government that those who cut and removed these posts from the land of the United States did not sell them to a purchaser for his own use for building, agricultural, mining, or other domestic purposes, as required by the secretary’s rule 3, but that they sold them to the Price Trading Company, a corporation, to be sold by it again as an article of merchandise. blow, there is no presumption' that the defendants can prove any more on another trial than they established upon the former trial, and, if they do not, the United States will certainly be entitled to recover the value of the 7,000 posts, whether or not rule 4 has any application to those who cut and removed them. Thus it does not appear beyond doubt that the error of the court below in sustaining the first defense has not deprived the governmsnt of a recovery of the value of the 7,000 posts, notwithstanding the second defense.
On the other hand, this record conclusively demonstrates the position that this error of the court below did have exactly that effect. The trial court charged the jury that the second defense was not established, and that the government was entitled to recover, and it did recover, the value of 3,253 posts not taken by the Denver & Rio Grande Railway Company. The facts which conditioned the second defense to the taking of the 7,000 posts were the same as those which conditioned the taking of the 3,253 posts, and it is manifest that the court below would have directed a judgment for the value of the 7,000 posts if it had not fallen into the error of sustaining the first defense as to them. In this way it conclusively appears that the- error of the court below deprived the government of a verdict and judgment for the 7,000 posts. Inasmuch as that error did prejudice the United States in the former trial, and inasmuch as it does not appear beyond doubt that they cannot recover the value of these posts in another trial, and it does appear clearly that they can do so unless the defendants produce more and better evidence than they presented at the previous trial, the judgment should be reversed, and the case should be remanded for a new trial.
There is another reason why a new trial of this case should be *252granted. The question whether or not the rule “ejtisdem generis’5, is applicable to the secretary’s rule 4 here does not appear to have been presented to, or considered by, the trial court, and it has not beeh discussed by counsel for the government in this court. It is suggested by counsel for the defendants in error, a single page of his brief is devoted to it, and a single authority (Suth. St. Const.) is cited in support of its application. The contention that this rule 4 of the secretary applies only to the owner or manager of a sawmill, and to other persons who are engaged much of the time in cutting or manufacturing timber taken from government land for sale, is novel, contrary to the ordinary meaning of the words of the rule, and to the previous construction and application of it by the courts, and it ought not to be adopted without exhaustive argument and careful consideration. It seems to me that it ought not to be adopted at all. The rule that where general follow particular .words the former must be confined to things of the same kind as those specified by the latter is a subordinate, specific rule of construction. It is subordinate to the general principle that the intent of the lawmaking power must prevail over technical rules of construction, and to the general rule that words and phrases must ordinarily have their usual signification. Upon this subject, Sutherland, in section 279, says:
“The sense in which general words, or any words, are intended to be used, furnishes the rule of interpretation, and this is to be collected from the' context; and a narrower or more extended meaning will be given, according as the intention is thus indicated. To deny any word or phrase its known and natural meaning in any instance, the court ought to be quite sure that, they are following the legislative intention. Hence, though a general term follows specific words, it will not be restricted by them when the object of the ^et and the intention is that the general word shall be understood in its ordinary sense.”
In my opinion, the object of the rule of the secretary and the intention were to use the general words “or other person,” in the first line of rule 4, which reads, “Every owner or manager of a sawmill or other person felling,” in their ordinary, natural sense, to cover and include, with the owner and manager of the sawmill,, every other person whomsoever who should fell or remove timber from the lands of the government under the act of 1878. That act authorized the secretary to make general rules and regulations applicable to all who should undertake to exercise the privileges it granted. It was such general rules applicable to all that the secretary undertook to make. He made nine rules. They are all general. They all apply by their terms to all persons felling or removing timber under the act. The second ¿nd third have been quoted above. They apply to all land covered by the act, and to all per-, sons cutting timber thereunder. Eule 7 reads: “Ho person will be-permitted to fell or remove any growing trees of any kind whatsoever less than eight inches in diameter.” Since the other eight rules apply to all persons who invoke the privileges of the act, and the terms in them have their ordinary, natural 'signification, the words “or other person” in rule 4 should have the same interpretation, under the rule noscitur a sociis.
*253Again, that interpretation which strengthens and makes the rule effective, rather than that which emasculates and paralyzes it, should he adopted. If the construction of the majority prevails, the rule becomes practically useless. All that the owner or manager of a sawmill or any other person of his class needs to do to avoid compliance with it is to purchase his timber of choppers and teamsters who fell and remove it from the land, and no one will be required to keep any record or do any of the acts prescribed by the rule. Suck an interpretation practically nullifies the rule, and it ought not to be adopted, in the face of the fact that the ordinary meaning of its terms will preserve and make it effectual. Ao such construction as this has ever before been suggested by the courts which have been engaged for more than a decade in enforcing this rule, but it has been applied indiscriminately to all persons, of every class, who felled and removed timber under the act of 1878. In Railroad Co. v. Lewis, 162 U. S. 366, 367, 376, 16 Sup. Ct. 831, 40 L. Ed. 1002, 5,000 cords of the wood there in question had been purchased from individual choppers, as in this case, while the claimants themselves felled and removed 10,000 cords; but no distinction was made between the two classes of persons who had been engaged in taking the timber, and the court applied the rules of the secretary to both alike. All the cases under the act of 1878 have been tried upon this theory. U. S. v. Reder (D. C.) 69 Fed. 965; Gentry v. U. S., 101 Fed. 51, 41 C. C. A. 185; Stubbs v. U. S., 104 Fed. 988, 44 C. C. A. 292.
Finally, the construction proposed by the majority makes a rule which is now plain, certain, and practical, uncertain, impractical, and incapable of enforcement. It is said in the opinion of the majority that this rule requires owners and managers of sawmills “or persons of a like class who are engaged all the time or to a considerable extent in cutting standing timber or manufacturing it in some form for sale” to comply with the provisions of rule 4. Who are persons of like class? What; is a considerable extent? Is one who is the owner or manager of a dozen teams that are engaged in removing the timber from the land of the government of a like class with the owner or manager of a sawmill? Is one who cuts standing timber for sale from the lands of the government for five months of the year cutting it to a considerable extent? How many posts must one cut to constitute a cutting to a considerable extent? How long must he cut to come within the rule? These questions must be definitely answered before this new rule can be successfully enforced. The truth is that the words which the secretary used have a plain, ordinary meaning, and when they are read in that sense the rule is plain, certain, and practical in purpose and in effect. Rule 4 should be read and applied in this sense, and the restricted interpretation of the majority should not prevail, because it is contrary to the plain, natural meaning of the words which the secretary used, to the intention and to the purpose of his rule, because it renders that rule so uncertain in its terms and effect that it will be incapable of enforcement, and because the practical effect of this new interpretation will be to relieve all persons from a com*254pliance with any of the provisions of the rule. The judgment below should be reversed, and the,case remanded to the court below for a second trial.